Order granting peremptory writ of mandamus reversed, with ten dollars costs and disbursements, and the motion therefor denied, with ten dollars costs. The relator established no clear legal right to the peremptory writ of mandamus which was granted to her. Whatever rights she may have had in the premises were those of a contractual nature between herself and the city. If the city has failed to fulfill this contractual obligation, the plaintiff’s rights cannot be enforced by the summary writ of mandamus. Blackmar, P. J., Rich, Kelly, Jaycox and Manning, JJ., concur.